Hill, C. J.
Where a mandamus nisi has been issued to the judge of a city court, requiring him to show cause why he should not sign and certify a bill of exceptions, and in his answer he states that he declined to sign and certify the same because the statement of facts therein was not true, and, although he had returned the same to the attorney tendering it, with his objections thereto in writing, that these objections had not been satisfactorily met and removed, the rule will be discharged, as the answer can not be .traversed. Civil Code, §5545; Platen v. Adams, 72 Ga. 199. Rule discharged.